Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “INSECT REPULSION AND/OR BARRIER ARRANGEMENT AND METHOD FOR REPELLING INSECTS utilizing electrodes/electrical field” or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 and 20-23 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase “and/or” is in itself indefinite.
	Regarding claim 2, the phrase “largely permeable to ambient air” is unclear with regards to the metes and bounds covered within the claim.
	Regarding claims 10-11, the phrase “each pair of adjacent electrodes” lacks antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Regarding claim 5, claim 5 does not “reference to a claim previously set forth.”

	The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstensen US 2016/0324139.

Regarding claim 1, Carstensen teaches a barrier system (10) comprising:
one or more devices (16) {400 figures 1/3-4} that comprise at least two electrodes (18) {510}, each with a different electrical potential {as symbolized in figure 1 and described in paragraph 0028 “The pulse controller 210 creates a pulsed DC difference voltage between adjacent electrodes”} wherein the at least two electrodes (18) are arranged a remotely from one another and such that the at least two electrodes are: a) within an air permeable opening (12) in a wall or surface, b) on the edge of the opening (12), or c) outside of the opening (12) and in proximity to the opening (12) {best shown in figure 3 incorporated into a platform L}, 
wherein a permanent electrical field (28) or a cyclical electrical field (28) is present between the at least two electrodes (18) {via pulse generator 200  as described in paragraphs 0027-0028 and throughout} or 

wherein the electrical field (28) repels pinnipeds approaching the electrical field (28) and/or prevents pinnipeds from passing through the opening (12) {summarized in the abstract, paragraph 0021, and described throughout};
but does not specify use of the system for “insects.”
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to utilize this system against insects as well; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim; and it is obvious that a voltage value effective against larger pinnipeds would also be effective against smaller insects, etc.

Regarding claim 2, Carstensen teaches the barrier system (10) of claim 1 further comprising at least one framework (32) wherein the framework (32) is largely permeable to ambient air, and the one or more devices (16) are located on the framework (32) {the “framework” being the platform L as shown in figure 3}.

Regarding claim 3, Carstensen teaches the barrier system (10) of claim 1 but does not specify wherein the strength of the electrical field (28) is less than or equal to 1 kV/cm.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 4, Carstensen teaches the barrier system (10) of claim 1 but does not specify wherein the difference in electrical potential between the at least two electrodes (18) is of a magnitude of at least 2 kV.


Regarding claim 5, Carstensen teaches the barrier arrangement system (10) claim 20, but does not specify wherein the electrical potential between the at least two electrodes (18) is of a magnitude of approximately 3.5 kV.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 6, Carstensen teaches the barrier system (10) claim 1 wherein the at least two electrodes (18) are each formed by elongated electrical conductors (19) {as shown in at least figures 1 and 4}.

Regarding claim 7, Carstensen teaches the barrier arrangement system (10) of claim 6, wherein the elongated electrical conductors (19), are made of metallic or electrically conductive wires (25) with a small cross-section compared to their length {being inherent to those with ordinary skill in the art, and described in at least an alternate embodiment in paragraph 0039} or made of metallic or electrically conductive flat pieces (21), with a small thickness compared to their length and with a width larger than the small thickness.
Where it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a shape to the electrodes, in order to meet various design requirements; since such shapes are well known in the art, and such shape does not appear critical to applicant’s invention because they describe various shapes being optional and not critical, etc.



Regarding claim 9, Carstensen teaches the barrier system (10) of claim 7, but does not specify wherein the flat pieces (21) are arranged in such a way that their flat sides are facing each other.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to arrange the electrodes as described, in order to accommodate various design preferences; since shifting the position of the electrodes would not have modified the operation of the device in an unknown manner; and applicant has described such arrangement as an option and not critical, etc.

Regarding claim 10, Carstensen teaches the barrier system (10) of claim 1, wherein adjacent electrodes of the at least two electrodes (18) each have different electrical potentials such that a similar or uniform or constant electrical field (28) is formed between each pair of adjacent electrodes (18) {as previously described}.

Regarding claim 11, Carstensen teaches the barrier system (10) of claim 6, wherein the electrical conductors (19) are approximately equidistant and parallel to each other, so that a similar or uniform or constant electrical field (28) is formed between each pair of adjacent electrodes (18) {as previously shown and described}.

Regarding claim 12, Carstensen teaches the barrier system (10) of claim 11, but does not specify wherein a distance between the at least two electrodes (18) is less than or equal to 2 cm.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.



Regarding claim 14, Carstensen teaches the barrier system (10) of claim 13, but does not specify wherein the electrical potential applied to the at least two electrodes (18) is formed by positive and negative voltages of at least one voltage source (26).
Carstensen; however, does suggest such an arrangement {the end of paragraph 0035 and figure 1}. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such values, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 15, Carstensen teaches the barrier system (10) of claim 13, but does not specify wherein the electrical potential applied to the at least two electrodes (18) is formed by a positive potential and a grounding.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such values, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art; furthermore, applicant’s disclosure of various combinations of “different electrical potentials” provides evidence towards any various combinations being obvious and not critical.

Regarding claim 16, Carstensen teaches the barrier system (10) of claim 13, wherein the electrical potential applied to the at least two electrodes (18) is formed by a negative potential and a grounding {see claim 15 rejection}.


Carstensen; however, does teach use of resistors {paragraph 0027} and wood is a well known material for platform L; therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such arrangement, in order to avoid shock to a human user for example, etc.

Regarding claim 18, Carstensen teaches a method for repelling insects (2) or for preventing insects (2) from passing through an opening (12) comprising: 
generating an electrical field (28) with at least two electrodes (18), by applying different electrical potentials to the electrodes (18), wherein the at least two electrodes (18) are arranged a distance from one another within the opening (12), 
wherein a permanent electrical field (28) or a cyclically increasing and decreasing electrical field (28) is present between the at least two electrodes (18) or 
wherein an electrical field (28) is present in time intervals with interruptions between the at least two electrodes (18), wherein the electrical field (28) repels insects (2) approaching the electrical field (28) {as previously described where once again “the opening” may be an entry onto the platform of figure 3, etc}.

Regarding claim 20, Carstensen teaches the barrier system (10) of claim 4 but does not specify wherein the difference in electrical potential between the at least two electrodes (18) is of a magnitude of at least 3 kV.


Regarding claim 21, Carstensen teaches the barrier system (10) of claim 1 wherein the electric field (28) has a strength that is insufficient to kill or injure the insect {as previously described in paragraph 0021}.

Regarding claim 22, Carstensen teaches the barrier system (10) of claim 1, but does not specify wherein the strength of the electrical field (28) is greater than or equal to 1 kV/cm.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 23, Carstensen teaches the barrier system (10) of claim 11, but does not specify wherein a distance between the at least two electrodes (18) is greater than or equal to 2 cm.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a value, in order to provide appropriate deterrent power for various types of creatures to deter, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644